DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of a gas sensor having a film structure including a gas sensitive film and a heater film heating the gas sensitive film, a physical quantity sensing section sensing a predetermined physical quantity which varies based on storage of gas to be carried out by the gas sensitive film, in independent claim 1 when combined with the limitations of a voltage generation section generates first voltage for heating the gas sensitive film at first temperature and second voltage for heating the gas sensitive film at second temperature higher than the first temperature, a voltage switching section switches between the first voltage and the second voltage to be supplied to the heater film also in independent claim 1 distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1-12. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Ariyama (US 9,837,997) discloses an offset voltage of a comparator in the comparison circuit and obtaining a highly accurate comparison determination result even at a high temperature. A comparison circuit is equipped with a comparator including a first input terminal inputted with a first input voltage through a first capacitor and inputted with a third input voltage through a third capacitor, a second input terminal inputted with a second input voltage through a second capacitor.
Aono et al. (2017/0018471) discloses a physical quantity sensor in which the influence of deformation of a package substrate on the measuring accuracy of a sensor element can be suppressed. A physical quantity sensor includes a sensor element that detects a predetermined physical quantity and outputs an electrical signal, a plurality of lead portions that are connected to the sensor element, and a package substrate.
Nakano et al. (2016/0033433) discloses a gas sensor including a first heating element and a second heating element that is formed around the periphery of the first heating element and has a wider forming area than the first heating element, and measuring a gas amount by heating the first heating element to a predetermined temperature, in which the second heating element is heated when the gas sensor is activated, and the first heating element is heated to the predetermined temperature after a heat value of the first heating element is restricted for a predetermined period of time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855